
	
		II
		111th CONGRESS
		1st Session
		S. 2004
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  acrylic synthetic staple fiber. 
	
	
		1.Certain acrylic synthetic staple fiber not
			 carded or combed
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Acrylic staple fiber dyed (polyacrylonitrile staple), not
						carded, combed, or otherwise processed for spinning, containing by weight a
						minimum of 92% polyacrylonitrile, not more than .01 percent zinc and from 2 to
						8 percent water, imported in the form of staple fiber with a filament decitex
						of 4.0 decitex to 6.7 decitex (plus or minus 10 percent) with a fiber shrinkage
						of 0 to 22 percent (plus or minus 10 percent) and a cut fiber length of 89 to
						140 with a target length of 115 mm (provided for in subheading 5503.30.00)
						FreeNo changeNo changeOn or before
						12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of enactment of this
			 Act.
			
